Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered June 22, 2006, convicting defendant, after a jury trial, of attempted robbery in the third degree and menacing in the second degree, and sentencing him, as a second felony offender, to an aggregate term of IV2 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility, including its evaluation of inconsistencies in testimony (see People v Bleakley, 69 NY2d 490, 495 [1987]).
The court properly exercised its discretion in directing that *374defendant’s sentence be served consecutively to his sentence for an unrelated conviction, and we perceive no basis for directing otherwise. Concur—Andrias, J.P., Saxe, Nardelli, Williams and Catterson, JJ.